DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 21, 2022, have been fully considered but they are not persuasive. 
On page 7 of Remarks, Applicant argues that the range claimed in the Instant Application provides for unexpected and superior results, and therefore, the prior art to Kim et al. (US Publication 2017/0243695) cannot be relied up to disclose the ranges recited in currently amended claim 1. Particularly, the Applicant argues that the combination of ‘a’ having a value that falls within the range of 2 µm to 20 µm in conjunction with 0.1 ≤ a/b ≤ 0.4.
The Examiner respectfully disagrees with the above assertion. The Applicant has failed to show the criticality of the claimed ranges in conjunction with one another. From Table 1 of the Applicant’s Specification, a value of a/b from 0.1 to 0.4 provides for 0.0% “Poor Moisture Resistance Rate” and 0% “Short-Circuit Defect Rate”. However, it is unclear if a value of ‘a’ below 2 µm is capable of reaching a similar result. For example, when ‘a’ is 1 µm and ‘b’ is 10 µm, a ratio of 0.1 is achieved, but it is unclear if this value provides for superior moisture resistance and lowered short-circuit defect rates. Similarly, it is unclear if ‘a’ exceeds 20 µm and 0.1 ≤ a/b ≤ 0.4 that superior moisture resistance and lowered short-circuit defect rates are achieved. 

“To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” MPEP 716.02(d) II.

Furthermore, Kim et al. (US Patent 8,335,072) describes that the distance between bent internal electrodes, when viewed in a direction perpendicular to the stacking direction, affects the moisture reliability of the device (col.7 ll.6-43). Therefore, adjusting the distance, or bending angle, of the topmost and bottommost internal electrodes to improve moisture reliability is not unexpected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2017/0243695).
In re claim 1, Kim discloses a multilayer ceramic electronic device (100 – Figure 1, ¶88), comprising: 
a ceramic functional part having a generally rectangular shape in which a plurality of ceramic dielectric layers (111 – Figure 2, ¶31) and a plurality of internal electrodes (121, 122 – Figure 2, ¶31) are laminated alternately in a vertical direction (Figure 2); 
a pair of cover parts that cover the functional part from top and bottom (portion of 111 above and below 121, 122 – Figure 2), respectively; and 
a pair of side margin parts (Mw – Figure 2, ¶47) covering side surfaces of the functional part (Figure 2), respectively, wherein in a plan view, an uppermost internal electrode (topmost 121, 122 – Figure 2) among the plurality of internal electrodes spans an entire width of the functional part (Figure 2), and has an end portion reaching and terminating at one of the side surfaces of the functional part that are covered by the side margin parts (Mw – Figure 2), the end portion being curved downward to satisfy 2 µm ≤ a ≤ 20 µm, where a is a dimension of the curved end portion in the vertical direction in a cross section taken along a plane perpendicular to the side surfaces (¶63; Note that the bent portion is equivalent to tb/2 – td [see ¶63 and Figure 3]. When the step absorbing portion is 5 µm and the dielectric layer is 0.4 µm, ‘a’ has a value of 2.1 µm). 
Kim further discloses, when in the  plan view, a lowermost internal electrode (lowermost 121, 122 – Figure 2) among the plurality of internal electrodes spans an entire width of the functional part (Figure 2), and has an end portion reaching and terminating at one of the side surfaces of the functional part that are covered by the side margin parts (Mw – Figure 2), the end portion of the lowermost internal electrode being curved upward to satisfy 2 µm ≤ a’ ≤ 20 µm where a’ is a dimension of the curved end portion of the lowermost internal electrode in the vertical direction in the cross section taken along the plane perpendicular to the side surfaces (¶63; Note that the bent portion is equivalent to tb/2 – td [see ¶63 and Figure 3]. When the step absorbing portion is 5 µm and the dielectric layer is 0.4 µm, ‘a’’ has a value of 2.1 µm) and 
Kim does not explicitly disclose 0.1 ≤ a/b ≤ 0.4, where a is a dimension of the curved end portion in the vertical direction in a cross section taken along a plane perpendicular to the side surfaces, and b is a dimension of the curved end portion in a horizontal direction in said cross section and 0.1 ≤ a’/b’ ≤ 0.4, where a’ is a dimension of the curved end portion in the vertical direction in a cross section taken along a plane perpendicular to the side surfaces, and b’ is a dimension of the curved end portion in a horizontal direction in said cross section. However, Kim discloses the bending angle of the bent portion of the internal electrodes is affects a balance between capacitance of the device and withstand voltage characteristics (¶69-¶72). Furthermore, Kim discloses that the bending angle can be from 3-15 degrees (¶69). In a condition wherein the bending angle is 15 degrees and the value of ‘a’ is 2.1 µm (¶63), the value of ‘b’ is 7.8 µm, providing a value of a/b of 0.27. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the dimensions of the bending portion to achieve a desired balance between capacitance and withstand voltage characteristics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 5, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim further discloses wherein said uppermost electrode (topmost 121, 122 – Figure 2) has said curved end portion on both sides of the uppermost electrodes (Figure 2).
In re claim 6, Kim discloses the multilayer ceramic electronic device according to claim 4, as explained above. Kim further discloses wherein said uppermost electrode (topmost 121, 122 – Figure 2) has said curved end portion on both sides of the uppermost electrodes (Figure 2), and said lowermost (bottommost 121, 122 – Figure 2) electrode has said curved end portion on both sides of the lowermost electrodes (Figure 2).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2017/0243695) in view of Kim ‘081 et al. (US Patent 9,042,081).
	In re claim 2, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim does not disclose wherein a thickness of the side margin parts is equal to or greater than 10 µm and less than or equal to 15 µm.
	Kim ‘081 discloses wherein a thickness of the side margin parts is equal to or greater than 10 µm and less than or equal to 15 µm (See Table 2: Sample 12).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin regions as described by Kim ‘082 to provide for a capacitor having excellent moisture resistant characteristics and reduced occurrences of cracks. 
	In re claim 3, Kim discloses the multilayer ceramic electronic device according to claim 1, as explained above. Kim does not disclose wherein a thickness of the side margin parts is less than 12 µm.
	Kim ‘081 discloses wherein a thickness of the side margin parts is less than 12 µm (See Table 2: Sample 12).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the margin regions as described by Kim ‘082 to provide for a capacitor having excellent moisture resistant characteristics and reduced occurrences of cracks. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morito et al. (U.S. Patent 9,984,826)		Figure 3

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848